                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

WILLARD EUGENE BERRY                                                         PLAINTIFF

V.                         CASE NO. 3:15-CV-378-BSM-BD

BRIAN DOSS, et al.                                                        DEFENDANTS

                                            ORDER

       Defendants’ interlocutory appeal has been dismissed for lack of jurisdiction.

(Docket entries #64, #67) The parties have not consented to the jurisdiction of the

Magistrate Judge. Accordingly, a jury trial setting on the docket of Chief Judge Brian S.

Miller is now appropriate on Mr. Berry’s failure-to-protect claims for money damages

against Defendants Brian Doss, Carol McFarlin, and Karen Hardesty 1 in their individual

capacities.

       DATED this 29th day of November, 2018.



                                          _____________________________________
                                          UNITED STATES MAGISTRATE JUDGE




1
 The Clerk is directed to update the docket sheet to indicate the full name of Defendant
Karen Hardesty as indicated in her pleadings.
